IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                          United States Court of Appeals
                                                                   Fifth Circuit
                                   No. 06-41284                FILED
                                Conference Calendar          August 8, 2007

                                                         Charles R. Fulbruge III
UNITED STATES OF AMERICA                                         Clerk

                                             Plaintiff-Appellee

v.

JUAN MANUEL GARCIA-HERNANDEZ, also known as Eduardo
Hernandez, also known as Alfredo Hernandez, also known
as Juan Galacia, also known as Eduardo Hernandez-Ramos,
also known as Eric Hernandez, also known as Juan Hernandez-Galacia,
also known as Miguel Eric Hernandez-Walker, also known
as Pedro V Lopez, also known as Juan Hernandez

                                             Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                          USDC No. 5:05-CR-2685-ALL


Before DENNIS, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Juan Manuel Garcia-Hernandez
raises arguments that are foreclosed by Almendarez-Torres v. United States, 523 U.S.
224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty provision and not
a separate criminal offense. The Government's motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.